EXHIBIT 10.51


AMENDMENT TO THE
RESOLUTE FOREST PRODUCTS EQUITY INCENTIVE PLAN
DIRECTOR DEFERRED STOCK UNIT AGREEMENT
This Amendment, effective [insert date], 2019 to the Director Deferred Stock
Unit Agreements (the “Agreements”) dated as of February 15, 2016 and February
13, 2017 is made between Resolute Forest Products Inc., a Delaware corporation
(the “Company”) and [Participant Name]. This Amendment is included in and made
part of the respective Agreements.
1.    Sections 2(b) and (c) of the Agreement are hereby restated in their
entirety to read as follows:
(b)    Settlement. Subject to Section 2(c), the obligation to make payments and
distributions with respect to DSUs (the “settlement”) shall be satisfied through
the issuance of one share of Stock for each vested DSU, and the settlement of
the DSUs may be subject to such conditions, restrictions and contingencies as
the Committee shall determine. Vested DSUs shall be settled as soon as
practicable after the earliest of the Participant’s (i) termination of service
as a Director, (ii) death or (iii) Disability (the “Settlement Date”). If vested
DSUs are settled upon the Participant’s termination of service as a Director,
the Settlement Date will be December 15 (or, if necessary, the next business
day) of the calendar year following the calendar year in which the Participant’s
termination occurs, unless the Participant provides advance written notice of at
least five business days to the Vice President HR – Corporate Compensation and
Services specifying an earlier Settlement Date (but no earlier than the
termination of service date). The foregoing election shall only apply if the
Participant is not subject to Section 409A of the Internal Revenue Code
(“Section 409A”). For a Participant who is subject to Section 409A, if vested
DSUs are settled upon the Participant’s termination of service as a Director,
the Settlement Date will be as soon as administratively feasible following the
Director’s termination of service. For Participants subject to Code Section
409A, in no event shall settlement occur later than the last day of the calendar
year in which the Settlement Date occurs, or if later, the 15th day of the third
month following the Settlement Date. For purposes of this Agreement and to the
extent applicable to the Participant, the term “termination of service” shall be
interpreted to comply with Section 409A. To the extent payments are made during
the periods permitted under Section 409A (including any applicable periods
before or after the specified payment dates set forth in this Section 2(b)), the
Company shall be deemed to have satisfied its obligations under the Plan and
shall be deemed not to be in breach of its payment obligations hereunder.
(c)    Dividend Equivalents. The Participant will from time to time be credited
with additional DSUs (including a fractional DSU), the number of which will be
determined by dividing:
(i)    The product obtained by multiplying the amount of each dividend
(including extraordinary dividend if so determined by the Company) declared and
paid by the Company on the Stock on a per share basis on or after the Date of
Grant and before the Settlement Date by the number of DSUs recorded in
Participant's account on the record date for payment of any such dividend, by







--------------------------------------------------------------------------------




(ii)    The Fair Market Value (as defined in the Plan) of one (1) share of Stock
on the dividend payment date for such dividend.
Subject to the Participant’s continued service as a Director, the additional
DSUs shall vest and be settled at the same time and on the same proportion as
the Initial Grant. The additional DSUs shall only be settled in cash and the
Company undertakes and agrees not to exercise its right under the Plan to settle
the additional DSUs in shares of Stock. No additional DSUs shall be accrued for
the benefit of Participant with respect to record dates occurring prior to, or
with respect to record dates occurring on or after, the date, if any, on which
Participant has forfeited the DSUs.
2.    This Amendment has no effect on the other terms of the Agreements and the
Agreements shall otherwise continue in effect.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer this _____ day of ________, 2019.
RESOLUTE FOREST PRODUCTS INC.


By: __________________________________
Alain Rhéaume, Chair, Human Resources, Compensation & Nominating and Governance
Committee


2

